DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: discharge guide 77 as described in paragraph [0016] and coil spring 114 as described in paragraph [0036] of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 71 as shown in Fig. 2.
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009] appears to have a typographical error.  The examiner respectfully suggests replacing “image forming system C” with -- image forming system [[C]] D --.
Paragraph [0017] appears to have a typographical error.  The examiner respectfully suggests replacing “Fig. 3” with -- Fig. [[3]] 2 --.
Appropriate correction is required.

Claim Objections
Claims 4, 5 and 15 are objected to because of the following informalities:
Claim 4 recites the limitation "the support member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “the support member” with -- the support section --.
Claim 5 recites the limitation "the other end side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the contact face" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the support section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “a support member” in line 10 of claim 14 with -- a support section --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a receiving section adapted to receive the sheet in claim 1;
a push section adapted to come into contact with the other end side of the sheet in claim 5;
a back receiver section adapted to receive a back portion of a booklet in claim 7;

a drive section adapted to cause the back receiver to reciprocate and shift in claim 13;
a collecting section adapted to collect a plurality of sheets in claim 14;
a binding section adapted to bind a plurality of sheets in claim 14;
a back receiving section adapted to receive a back portion in claim 14;
a support member adapted to support a back face in claim 14;
a receiving section adapted to receive the booklet; and
a receiving member in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a receiving section adapted to receive the sheet which is transferred, while rotating by rotation of the holding section in lines 4-5.  It is unclear what is rotating, the receiving section or the sheet which is transferred.  The examiner has interpreted this claim to mean that the sheet which is transferred is rotating.
Claims 2-6 depend on claim 1 and inherit the same problem.
Claim 2 recites the support face of the support section is formed, while being curved along the arc-shaped contact face.  It is unclear what is being curved, the support face or the support section.  The examiner has interpreted the claim to mean that the support face of the support section is 
Claim 3 recites that the support section is disposed in a center portion of the holding section in a rotation axis direction in a sheet receiving area in the holding 
Claim 8 recites a contact portion coming into contact with the support face of the support member to be supported.  It is unclear what is supported, the contact member or the support member.
Claim 11 recites the support member coming into contact therewith in line 4.  It is unclear what the support member contacts, the receiving member or the contact member.
Claim 13 recites that the drive section is adapted to cause the back receiver section to reciprocate and shift.  This appears to mean that the back receiver moves in a linearly.  However, the specification and drawings disclose that the back receiver 81 rotates.  Therefore, there is a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,231,321 issued to Hasegawa et al. (“Hasegawa”).

As for claim 1, Hasegawa discloses a sheet transfer apparatus (60) for transferring a sheet, comprising:
a holding section (67a, 67b, 68a, 68b, 73, 75) adapted to receive one end side of a sheet (90) to hold;
a support section (601) adapted to support the holding section rotatably; and
a receiving section (76) adapted to receive the sheet which is transferred, while rotating by rotation of the holding section,
wherein the holding section (67a, 67b, 68a, 68b, 73, 75) includes a back face on a side opposite to the side for receiving a bunch of sheets, and the support section includes a support face for supporting the back face side of the holding section.



As for claim 4, Hasegawa discloses that the holding section (67a, 67b, 68a, 68b, 73, 75) includes a receiving member (67a) including an opening for receiving one end side of the sheet, and a contact member (68a), attached to the receiving member (67a), supported rotatably by the support member (601).

As for claim 6, Hasegawa discloses a rotation axis (at 66; see Figs. 19A, 19B, 20A, 20B) adapted to rotate the holding section in a direction for standing the sheet and bringing down.

As for claim 14, Hasegawa discloses a bookbinding apparatus (Fig. 16) for binding a plurality of sheets to prepare a booklet, comprising:
a collecting section (20, 30) adapted to collect a plurality of sheets;
a binding section (40) adapted to bind a plurality of sheets collected in the collecting section; and
a sheet transfer section (60) adapted to transfer a booklet (90) prepared by binding the plurality of sheets in the binding section,
wherein the transfer section (60) includes a back receiver section (67a, 67b, 68a, 68b, 73, 75) adapted to receive a back portion of the booklet on a receiving face (portion of 67a along 68a), and rotate the booklet about the back portion side of the 

As for claim 16, Hasegawa discloses that the receiving section (76) includes a transport belt (78a, 78b) adapted to transport the booklet transferred by the back receiver section.

Allowable Subject Matter
Claims 7, 9, 10 and 12 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5, 8, 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record and the examiner’s knowledge does not disclose or suggest an arc-shaped contact face coming into contact with a support face 
Regarding claim 5, the prior art of record and the examiner’s knowledge does not disclose or suggest a push section adapted to come into contact with an other end side of a sheet with one end side thereof held by a holding section to shift the sheet to a receiving section in cooperation with the holding section.
Regarding claim 7, the prior art of record and the examiner’s knowledge does not disclose or suggest a support member that includes a curved support face, and that a back receiver section shifts along the curved support face of the support member, in addition to the other limitations of the claim.
	Claims 8-13 depend on claim 7 and inherit the allowable subject matter.
Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest that a back receiver section includes a receiving member with a receiving face extended in a top-tail-edge direction of a booklet formed, and a contact member, attached to the receiving member, with a curved contact face formed, and a support section that includes a support member with a curved support face formed to come into contact with a contact face formed in a contact member to support the back receiver section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853